The plaintiff in error in this case duly perfected its appeal by filing its petition in error with case-made thereto attached, in this court, on April 1. 1915, and thereafter, on April 5, 1916, in accordance with the rules of this court, duly filed and served its brief. Defendant in error, however, has served and filed no brief, and has neither requested additional time to file brief nor offered any excuse for his failure to file a brief. The record and the brief of plaintiff in error reasonably sustain the assignments of error made by plaintiff in error. In this state of the case it is not incumbent upon us to search the record for grounds *Page 113 
upon which to affirm the judgment, but we may, under the rules of this court, reverse the judgment of the court below and remand the cause.
The judgment of the trial court should therefore be reversed, and this cause remanded for a new trial.
By the Court: It is so ordered.